Citation Nr: 1018449	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  07-23 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1948 to August 
1949 and from September 1950 to September 1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of bilateral hearing 
loss.

2.  There is probative medical evidence against a link 
between the Veteran's current diagnosis of bilateral hearing 
loss and his military service.

3.  The Veteran has current diagnoses of tinnitus.

4.  There is probative medical evidence against a link 
between the Veteran's current diagnosis of tinnitus and his 
military service.

5.  The Veteran is not currently service connected for 
bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).

2.  The Veteran's tinnitus is not due to a service-connected 
disability or incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the agency of original jurisdiction (AOJ) to 
the Veteran dated in February 2006.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection, and secondary service connection claims; 
(2) informing him about the information and evidence the VA 
would seek to provide; and (3) informing him about the 
information and evidence that he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

Furthermore, the August 2006 and August 2007 letters from the 
AOJ advised the Veteran of the elements of a disability 
rating and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board sees 
the AOJ did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claims in May 2006, the 
preferred sequence.  But in Pelegrini II, the United States 
Court of Appeals for Veterans Claims (Court) clarified that 
in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claims, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claims.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) has held that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending a letter 
to comply with the requirements of Dingess, supra, in August 
2006, by providing readjudication in the May 2007 SOC.  Then, 
the AOJ provided Dingess notice again in August 2007, and 
readjudicated the Veteran's claims by way of the January 2010 
SSOC.  Therefore, since the VA cured the timing error by 
providing additional adjudications each time after providing 
corrective notice, the Board finds that the VA has fully 
complied with its duty to notify.  In essence, the timing 
defect in the notices provided has been rectified by the 
latter readjudications.  In addition, the Veteran has never 
alleged how any timing error prevented him from meaningfully 
participating in the adjudication of his claims.  As such, 
the Veteran has not established prejudicial error in the 
timing of his VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claims.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service 
treatment records (STRs), VA treatment records, and a VA 
medical examination regarding the Veteran's bilateral hearing 
loss and tinnitus.  The Veteran has submitted personal 
statements, a lay statement from his sister R.K., and private 
medical evidence.  The Veteran has not provided authorization 
for the VA to obtain any additional private medical records, 
nor has he indicated that such records exist.  Therefore, the 
Board concludes that the duty to assist the Veteran in 
gathering information to advance his claims has been met.

The Board is also satisfied as to substantial compliance with 
its August 2009 remand directives.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  At that time, the Board remanded the 
Veteran's claims to the AOJ to request treatment records from 
the VA medical treatment center (VAMC) in Manhattan, New 
York, regarding the time period of 1955 and 1957, to attempt 
to confirm VA medical treatment of the Veteran as alleged by 
the Veteran's April 2006 statement.  The AOJ complied with 
the Board remand by requesting such records from the 
Manhattan VAMC twice, first in September 2009, and again in 
November 2009.   The VAMC Manhattan responded in November and 
December 2009, indicating that they had searched for the 
alleged records, but these were not available.  The AOJ 
prepared a memo in November 2009 reviewing the steps taken 
and the response received from the VAMC Manhattan, and 
concluded that these records were no longer available.  The 
AOJ then wrote to the Veteran to inform him of the steps 
taken to obtain the records and that no such records are 
available.  In doing so the AOJ has fully complied with the 
requirements for attempting to obtain Federal records as 
required by 38 C.F.R. § 3.159(c)(2).  The AOJ then proceeded 
to readjudicate the Veteran's claims by way of the January 
2010 SSOC.  By searching for the Veteran's VA medical 
treatment records until receiving a negative reply, and 
providing the Veteran with a readjudication of his claims, 
the Board's remand directives have been fully complied with.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  Certain chronic 
diseases, including organic diseases of the nervous system 
such as sensorineural hearing loss, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002)). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Id.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Right Ear Hearing Loss 

While the Veteran has claimed service connected bilateral 
hearing loss, the Veteran's right ear and left ear present 
separate issues regarding causation and will therefore be 
analyzed separately.  The Veteran contends that he developed 
right ear hearing loss as the result of acoustic trauma, or 
due to a rupture of the tympanic membrane during service.  
See the Veteran's VA medical examination of May 2006.  

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Considering 
this, the Veteran was provided with a VA audiometric 
examination in May 2006 in order to measure the Veteran's 
hearing in accordance with the standards provided in 
38 C.F.R. § 3.385, which revealed the following with regards 
to the Veteran's right ear hearing loss:

HERTZ

500
1000
2000
3000
4000
RIGHT
40
45
60
70
70

This examination reveals right ear hearing loss with an 
auditory threshold at 40 or above for every frequency; 
furthermore, the Veteran's Maryland CNC word test revealed a 
speech recognition score of 88 for the right ear.  Therefore, 
this examination clearly shows that the Veteran currently 
experiences right ear hearing loss as defined by 38 C.F.R. 
§ 3.385.  

In addition, private treatment records provided by the 
Veteran from the Ear Nose and Throat (ENT) Institute of South 
Florida dated in December 2005 also indicate that the Veteran 
currently experiences right ear hearing loss.  Finally, the 
Veteran's VA medical treatment records from May 2006 to 
January 2007 also indicate that the Veteran has been 
receiving ongoing treatment for right ear hearing loss.  As 
such the records clearly show that the Veteran currently 
experiences right ear hearing loss.

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167; see also Hensley, 5 Vet. App. at 
159.  The Veteran's STRs indicate that he experienced a 
rupture of the tympanic membrane of his right ear in January 
1949 while landing in a chartered plane.  Insofar as this 
incident is raised as a cause of the Veteran's right ear 
hearing loss, the Board concludes that the Veteran did 
experience a ruptured right ear drum during service.  

However, the Veteran has also argued that he currently 
experiences hearing loss as due to exposure to bomb 
explosions, as well as exposure to machine gun fire, and due 
to work as a mechanic during service.  See the Veteran's VA 
medical examination of May 2006, the Veteran's July 2007 
substantive appeal (VA Form 9), and the Veteran's July 2009 
Informal Brief of Appellant in Appealed Case.  In regards to 
the Veteran's contention that he was exposed to acoustic 
trauma due to exposure to bomb explosions and machine gun 
fire, there is no evidence of record to show that the Veteran 
engaged in combat during his service, such that his 
statements alone would be sufficient to concede such events.  
See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  In regards to the Veteran's 
contention that his military occupational specialty (MOS) as 
a mechanic caused him to experience acoustic trauma, his MOS 
is verified by his DD Form 214 which indicates that he served 
as a mechanic.  However, the occupation of mechanic is not 
one ordinarily associated with acoustic trauma, unlike, for 
example, artillery.  As such, the Board concludes that the 
evidence of record shows that the Veteran did experience a 
rupture of the tympanic membrane during service.  
Unfortunately, without more evidence to corroborate the 
Veteran's assertion of experiencing acoustic trauma due to 
exposure to bomb explosions, machine gun fire, or generally 
as due to his MOS as an auto mechanic during his active 
military service, the Board concludes that there is 
insufficient evidence to corroborate that the Veteran 
experienced acoustic trauma due to such occurrences.

The Board notes that the Veteran's records show some right 
ear hearing loss in January 1949 at the time of his right ear 
injury, but that the audiogram from September 1950 and the 
post-service hearing examination from September 1960 indicate 
that his right ear hearing had recovered.  The Court has made 
clear that, for service connection for hearing loss, it is 
not required that a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 be demonstrated during service, although 
a hearing loss disability by the standards of 38 C.F.R. § 
3.385 must be currently present, and service connection is 
possible if such current hearing loss disability can be 
adequately linked to service.  Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  In other words, the laws and regulations 
do not require in-service complaints of, or treatment for, 
hearing loss in order to establish service connection.  Id.  
The Court subsequently held that service connection for 
hearing loss may be granted where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.  

As such, with evidence of the rupture of the tympanic 
membrane of the Veteran's right ear during service, the 
determinative issue in regards to service connection for 
right ear hearing loss is whether there is a connection 
between the incident in service and the Veteran's current 
hearing loss.  See Shedden v. Principi, 381 F.3d at 1167; see 
also, Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this 
instance, the Board is presented with two favorable medical 
opinions and one unfavorable medical opinion.  In evaluating 
the probative value of competent medical evidence, the Court 
has stated, in pertinent part:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches...  
As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

In regards to the two favorable medical opinions; the Veteran 
provided a private treatment record dated in December 2005 
from the ear, nose and throat (ENT) Institute of South 
Florida, with a note from S. Raja, M.D., which indicates that 
the Veteran's "hearing loss is worse than should be expected 
for a man his age," and that "[i]t is as likely as not his 
hearing loss was incurred during his military service."  
Furthermore, the Veteran also provided the VA with a private 
treatment record dated in July 2006 from Dr. Raja which notes 
that the Veteran's current hearing loss is more likely than 
not "due to his active military service."  In this 
statement, Dr. Raja indicated that the Veteran was a Veteran 
of the Korean War and that he had experienced acoustic trauma 
due to exposure to prolonged noise without hearing protection 
during service.  

The statements and conclusions provided by Dr. Raja appear to 
be based primarily, if not entirely, on the basis of a 
history as related by the Veteran.  A medical history 
provided by a Veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
But the Court has held that VA cannot reject a medical 
opinion simply because it is based on a history supplied by 
the Veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a Veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the Veteran).  In this case, Dr. Raja's 
opinion does not explain the relationship between the 
Veteran's current hearing loss and his service, nor does he 
address the evidence of acoustic trauma due to such 
intercurrent causes as the Veteran's post-service occupation, 
nor does he address the Veteran's in service audiometric 
examination from September 1950, or the post-service 
September 1960 audiogram which indicated that the Veteran's 
hearing was within normal limits at that time.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated 
reasoning enables the Board to conclude that a medical expert 
has applied valid medical analysis to the significant facts 
of the particular case in order to reach the conclusion 
submitted in the medical opinion).  A medical opinion must 
support its conclusion with an analysis the Board can 
consider and weigh against other evidence in the record.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, 
the medical evidence from Dr. Raja does not provide an 
adequate explanation for the nexus opinion provided to allow 
the Board to grant the Veteran's claim.  

In regards to the negative opinion, this was provided by the 
May 2006 VA audiologist.  The VA audiologist reviewed the 
Veteran's claims file and medical records, examined the 
Veteran, noted that the Veteran's post-service employment as 
an ironworker, and comprehensively reviewed the Veteran's 
medical records.  In particular, the VA medical examiner 
noted that the Veteran had received an audiogram in September 
1950, and a VA medical examination in September 1960, both of 
which indicated that the Veteran's hearing was shown to be 
within normal limits on those two occasions.  After reviewing 
the evidence, the VA medical examiner concluded that the 
Veteran's hearing loss is "not as likely to be from noise 
exposure incurred in military service."  The VA medical 
examiner indicated that noise was the most likely cause of 
the Veteran's hearing loss, but concluded that his hearing 
loss was not due to service because the record showed 
"normal hearing before discharge and initial testing done as 
a civilian was also within normal limits."  As such, the May 
2006 VA medical examiner's opinion is thorough, based on a 
review of the evidence of record, and provides a rationale 
for the opinion reached, and as such is adequate for rating 
purposes.  See Nieves-Rodriguez; Stefl, supra.  Furthermore, 
given the plausible rationale provided by the May 2006 VA 
medical examiner, the Board concludes that the opinion 
provided by the VA medical examiner in May 2006 outweighs the 
opinions provided by Dr. Raja.  

The Board notes that the Veteran has indicated in his June 
2007 VA Form 9, that he worked primarily as an "ornamental 
ironworker," where he installed, repaired, and serviced 
ornamental architectural pieces, etc.  To some extent, the 
Veteran's contention contrasts with the VA audiologist's 
characterization of his post service occupation.  However, 
the statement by the Veteran does not contradict the VA 
audiologist's statement that the Veteran was exposed to 
excessive noise due to his occupation, nor does this 
contention affect the findings of the September 1960 VA 
audiometric examination.  As these are the bases for the May 
2006 VA audiologist's conclusion, the Veteran's statement, 
even if taken at face value, does not affect the fundamental 
soundness of the VA audiologist's opinion.

The Veteran and his representative have indicated their 
belief that his hearing loss is due to his in-service 
acoustic trauma.  See the Veteran's January 2006 claim, July 
2007 VA Form 9, the Veteran's representative's July 2007 
statement, and the July 2009 and March 2010 Informal Briefs 
of the Appellant in Appealed Case.  There is no evidence 
presented that either the Veteran, or his representative, 
have the requisite training or experience necessary to render 
them competent to make such a determination.  See Layno, at 
469; 38 C.F.R. § 3.159(a)(1).  Therefore the Board concludes 
that these statements are not competent evidence of a 
connection between the Veteran's right ear hearing loss and 
his service.  As the weight of the competent medical evidence 
of record indicates that the Veteran's current right ear 
hearing loss is not due to his in-service acoustic trauma, 
service connection cannot be granted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran has indicated that his hearing loss began in 1949 
(see the Veteran's January 2006 claim), or in 1952 (see the 
May 2006 VA medical examination).  The Veteran has also 
provided a statement from his sister, R.K., which states that 
the Veteran had excellent hearing prior to service, but, 
after discharge, "his hearing was impaired."  As such, the 
Veteran has presented lay evidence of hearing loss from the 
time of his release from service, or within one year of his 
release from service.    

In such cases, the Board is within its province to weigh the 
lay testimony provided and make a credibility determination 
as to whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
it finds persuasive and unpersuasive, and provide the reasons 
for its rejection of any material evidence favorable to the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 506-511 (1995), 
aff'd per curioam, 78 F.3d 604 (Fed. Cir. 1996) citing State 
v. Asbury, 415 S.E. 2d 891, 895 (W. Va. 1992).  As noted 
above, the Veteran, and his sister are both competent to 
provide evidence that the Veteran was discharged from service 
with hearing loss.  See Layno, at 469; 38 C.F.R. 
§ 3.159(a)(1).  However, the Board notes that the Veteran's 
statements have been inconsistent in regards to the date that 
he first began to experience hearing loss, indicating that 
his hearing loss began in 1949, but also stating to the VA 
medical examiner that his hearing loss began in 1952.  The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 
506-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 
1992)).  In this case, the Veteran's inconsistent statements 
undermine the credibility of his lay assertions that his 
hearing loss began during or within one year of his service.  
Furthermore, the medical evidence of record indicates that 
the Veteran had normal hearing at the time of a September 
1950 audiogram, at the time of his September 1952 separation 
examination, and finally at his September 1960 VA medical 
examination, about eight years after his discharge from 
active service.  In fact, the first objective evidence of 
hearing loss is from June 1966, about 14 years after his 
discharge from service.  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Here, the Board affords the Veteran's lay statements less 
probative weight in light of the light of his contradictory 
statements, as well as the medical evidence of record which 
indicates that the Veteran's hearing was within normal limits 
up to eight years after his discharge from active service.  
Simply put, his lay contentions regarding his symptomatology 
are outweighed by the available medical evidence.  See Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  

It follows that there is no basis to award service connection 
for right ear hearing loss based on chronicity in service or 
continuous symptoms from the period of the Veteran's service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
Likewise, since there is no objective indication of right ear 
hearing loss within one year after his discharge from active 
Army service, the Veteran is not entitled to application of 
the presumptive provisions.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for right ear hearing loss, with 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for Left Ear Hearing Loss 

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Considering 
this, the Veteran was provided with a VA audiometric 
examination in May 2006 in order to measure the Veteran's 
hearing in accordance with the standards provided in 
38 C.F.R. § 3.385, which revealed the following with regards 
to the Veteran's left ear hearing loss:

HERTZ

500
1000
2000
3000
4000
LEFT
45
45
60
70
70

The VA audiologist's examination reveals left ear hearing 
loss with an auditory threshold at 45 or above for every 
frequency; furthermore, the Veteran's Maryland CNC word test 
revealed a speech recognition score of 88 for the left ear.  
Therefore, this examination clearly shows that the Veteran 
currently experiences left ear hearing loss as defined by 
38 C.F.R. § 3.385.  

Additionally, private treatment records provided by the 
Veteran from the Ear Nose and Throat (ENT) Institute of South 
Florida dated in December 2005 also indicate that the Veteran 
currently experiences hearing loss.  Finally, the Veteran's 
VA medical treatment records from May 2006 to January 2007 
also indicate that the Veteran has been receiving ongoing 
treatment for hearing loss.  As such the records are adequate 
to show that the Veteran currently experiences left ear 
hearing loss.

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167; see also Hensley, 5 Vet. App. at 
159.  The Veteran has argued that he currently experiences 
hearing loss as due to exposure to bomb explosions, as well 
as exposure to machine gun fire, and due to work as a 
mechanic during service.  See the Veteran's VA medical 
examination of May 2006, the July 2007 VA Form 9, and the 
July 2009 Informal Brief of Appellant in Appealed Case.  The 
Veteran has not described these events to allow the VA to 
attempt to confirm his exposure to bomb explosions and 
machine gun fire while serving in Korea, but merely stated 
that these were general causes of his current hearing loss.  
If a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In regards to the 
Veteran's contention that he was exposed to acoustic trauma 
due to exposure to bomb explosions and machine gun fire, 
there is no evidence of record to show that the Veteran 
engaged in combat during his service, such that his 
statements would be sufficient to concede such events.  See 
38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(d).  In regards to 
the Veteran's contention that his military occupational 
specialty (MOS) as a mechanic caused him to experience 
acoustic trauma, his MOS is verified by his DD Form 214 which 
indicates that he did serve as a mechanic.  However, the 
occupation of mechanic is not one ordinarily associated with 
acoustic trauma, unlike, for example, artillery.  As such, 
the Board concludes that, without more evidence to 
corroborate the Veteran's assertion of experiencing acoustic 
trauma due to exposure to bomb explosions, machine gun fire, 
or generally as due to his MOS as an auto mechanic during his 
active military service, the Board must conclude that there 
is insufficient evidence to corroborate that the Veteran 
experienced acoustic trauma to the left ear.  

As such, there is no evidence of acoustic trauma, or any 
hearing or other problems, associated with the Veteran's left 
ear in the Veteran's STRs, or in his separation examination.  
The Board notes that the Veteran's medical STRs were 
generated with a view towards ascertaining his then-state of 
physical fitness; they are akin to statements of diagnosis 
and treatment and are of increased probative value.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997).  However, for service 
connection for hearing loss, it is not required that a 
hearing loss disability by the standards of 38 C.F.R. § 3.385 
be demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
In other words, the laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  Id.  The Court subsequently 
held that service connection for hearing loss may be granted 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley, 5 Vet. App. at 159.

The Veteran's STRs were reviewed by the VA audiologist in May 
2006.  The VA audiologist noted that the Veteran's 
examinations during service in January 1949, September 1950, 
as well as the September 1952 separation examination, and the 
September 1960 audiogram all indicated that the Veteran's 
left ear hearing was within normal limits at the times of 
those examinations.  As there is no evidence to corroborate 
the Veteran's account of acoustic trauma to his left ear 
during service, and the occupation of mechanic is not one 
ordinarily associated with acoustic trauma, the Board must 
conclude that the Veteran did not experience acoustic trauma 
during his military service.

However, even conceding that the Veteran had experienced 
acoustic trauma to his left ear, the determinative issue in 
regards to service connection for left ear hearing loss would 
be whether there is a connection between the incident in 
service and the Veteran's current hearing loss.  See Shedden 
v. Principi, 381 F.3d at 1167; see also, Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  In this instance, the Board is 
presented with two favorable medical opinions and one 
unfavorable medical opinion.  As noted above, the Court has 
held that the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
See Guerrieri v. Brown, 4 Vet. App. at 470-71 (1993).  It is 
not error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons or bases.  Owens v.  Brown, 7 
Vet. App. 429, 433 (1995).

In regards to the two favorable medical opinions, the Veteran 
provided a private treatment record dated in December 2005 
from the ENT Institute of South Florida, with a note which 
appears to be from Dr. Raja, which notes that the Veteran's 
"hearing loss is worse than should be expected for a man his 
age," and that "[i]t is as likely as not his hearing loss 
was incurred during his military service."  Furthermore, the 
Veteran also provided the VA with a private treatment record 
dated in July 2006 from Dr. Raja which states that the 
Veteran's current hearing loss is more likely than not "due 
to his active military service."  Dr. Raja indicated that 
the Veteran was a Veteran of the Korean War and that he had 
experienced acoustic trauma due to exposure to prolonged 
noise without hearing protection.  

The statements and conclusions provided by Dr. Raja appear to 
be based primarily, if not entirely, on a history as related 
by the Veteran.  A medical history provided by a Veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  But the Court has held 
that VA cannot reject a medical opinion simply because it is 
based on a history supplied by the Veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see, e. 
g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a Veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
Veteran).  In this case, Dr. Raja's opinion does not explain 
the relationship between the Veteran's current left ear 
hearing loss and his service, nor did he address the evidence 
of acoustic trauma due to such intercurrent causes as the 
Veteran's post-service work, nor does he address the 
Veteran's in service audiometric examination from September 
1950, or the September 1960 audiogram which indicated that 
the Veteran's hearing was within normal limits at that time.  
The medical evidence from Dr. Raja does not provide an 
adequate explanation for the nexus opinion provided.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
articulated reasoning enables the Board to conclude that a 
medical expert has applied valid medical analysis to the 
significant facts of the particular case in order to reach 
the conclusion submitted in the medical opinion).  A medical 
opinion must support its conclusion with an analysis the 
Board can consider and weigh against other evidence in the 
record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
As such, the medical evidence from Dr. Raja does not provide 
an adequate explanation for the nexus opinion provided to 
allow the Board to grant the Veteran's claim.  

In regards to the negative opinion, this was provided by the 
May 2006 VA audiologist.  The VA audiologist reviewed the 
Veteran's claims file and medical records, examined the 
Veteran, noted that the Veteran's post-service employment as 
an ironworker, and comprehensively reviewed the Veteran's 
medical records.  In particular, the VA medical examiner 
noted that the Veteran had received an audiogram in September 
1950, and a VA medical examination in September 1960 which 
indicated that the Veteran's hearing was shown to be within 
normal limits at both those times.  The VA medical examiner 
concluded that the Veteran's hearing loss is "not as likely 
to be from noise exposure incurred in military service."  
The VA medical examiner indicated that noise was the most 
likely cause of the Veteran's hearing loss, but reached this 
conclusion because the record showed "normal hearing before 
discharge and initial testing done as a civilian was also 
within normal limits."  The VA audiologist concluded that it 
is likely that the Veteran's "occupational noise exposure 
and aging of the mechanism is causal for" the Veteran's 
hearing loss.  As such, the May 2006 VA medical examiner's 
opinion is thorough, based on a review of the evidence of 
record, and provides a rationale for the opinion reached, and 
is thus adequate for rating purposes.  See Nieves-Rodriguez; 
Stefl, supra.  Furthermore, given the rationale provided by 
the May 2006 VA medical examiner, the Board concludes that 
the opinion provided by the VA audiologist outweighs the 
opinions provided by Dr. Raja.  

The Veteran and his representative have indicated their 
belief that his hearing loss is due to his in-service 
acoustic trauma.  See the Veteran's January 2006 claim, July 
2007 VA Form 9, and the Veteran's representative's July 2007 
statement, and the July 2009 and March 2010 Informal Briefs 
of the Appellant in Appealed Case.  There is no evidence 
presented that the Veteran or his representative have the 
requisite training or experience necessary to render them 
competent to make such a determination.  See Layno, at 469; 
38 C.F.R. § 3.159(a)(1).  Therefore, the Board concludes that 
these statements are not competent evidence of a connection 
between the Veteran's left ear hearing loss and his service.  
As the weight of the competent medical evidence of record 
indicates that the Veteran's current left ear hearing loss is 
not due to his in-service acoustic trauma, service connection 
cannot be granted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran has indicated that his hearing loss began in 1949 
(see the Veteran's January 2006 claim), or in 1952 (see the 
May 2006 VA medical examination).  The Veteran has also 
provided a statement from his sister, R.K., which states that 
the Veteran had excellent hearing prior to service, but, 
after discharge, "his hearing was impaired."  As such, the 
Veteran has presented lay evidence of hearing loss from the 
time of his release from service, or within one year of his 
release from service.    

As indicated above, in such cases, the Board is within its 
province to weigh the lay testimony provided and make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  The Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence it finds persuasive and 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 506-511 (1995), aff'd per curioam, 78 
F.3d 604 (Fed. Cir. 1996) citing State v. Asbury, 415 S.E. 2d 
891, 895 (W. Va. 1992).  As noted above, the Veteran, and his 
sister are both competent to provide evidence that the 
Veteran was discharged from service with hearing loss.  See 
Layno, at 469; 38 C.F.R. § 3.159(a)(1).  However, the Board 
notes that the Veteran's statements have been inconsistent in 
regards to the date that he first began to experience hearing 
loss, indicating that his hearing loss began in 1949, but 
also stating to the VA medical examiner that his hearing loss 
began in 1952.  The credibility of a witness can be impeached 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character.  Caluza v. Brown, 7 Vet. 
App. 498, 506-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. 
Va. 1992)).  The Veteran's inconsistent statement undermines 
the credibility of his lay assertions that his hearing loss 
began during or within one year of his service.  Furthermore, 
the medical evidence of record indicates that the Veteran had 
normal hearing at the time of a September 1950 audiogram, at 
the time of his September 1952 separation examination, and 
finally at his September 1960 VA medical examination, about 
eight years after his discharge from active service.  In 
fact, the first evidence of record of hearing loss is from 
the June 1966 VA audiology examination, about 14 years after 
the Veteran's discharge from active service.  The Federal 
Circuit Court has held that an extensive lapse of time 
between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

Here, the Board affords the Veteran's lay statements less 
probative weight in light of the light of his contradictory 
statements, and the weight of the medical evidence, which 
indicates that the Veteran experienced hearing within normal 
limits up to eight years after his discharge from active 
service.  Simply put, his lay contentions regarding his 
symptomatology are outweighed by the available medical 
evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  

It follows that there is no basis to award service connection 
for left ear hearing loss based on chronicity in service or 
continuous symptoms from the period of the Veteran's service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
Likewise, since there is no objective indication of left ear 
hearing loss within one year after his discharge from active 
Army service, the Veteran is not entitled to application of 
the presumptive provisions.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for left ear hearing loss, with no 
reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for Tinnitus

The Veteran claims to currently experience tinnitus which is 
secondary to his bilateral hearing loss.  See the Veteran's 
July 2007 VA Form 9.  

A disability can be service connected directly, and a 
disability can also be service connected if it is proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may be established by any increase in 
severity (i.e., aggravation) of a nonservice- connected 
disease or injury that is proximately due to or the result of 
a service-connected disease.  38 C.F.R. § 3.310(b); see also 
71 Fed. Reg. 52,744-52,747 (September 7, 2006).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin, 11 Vet. App. at 512.

The first requirement for a service-connection claim - on 
either a direct or secondary basis -is the existence of a 
current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), Wallin v. West, 11 Vet. App. 509, 512 
(1998).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).

In this case, the Veteran has provided the VA with private 
treatment records dated in December 2005 which show that the 
Veteran has been diagnosed with tinnitus.  Furthermore, the 
VA medical examination from May 2006 also indicates that the 
Veteran currently experiences tinnitus.  Finally, tinnitus is 
a type of disorder associated with symptoms capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  
As such, the Board concludes that the Veteran has provided 
competent evidence that he is currently experiencing 
tinnitus.  

When claiming service connection for a secondary condition, 
after showing that he has the claimed disorder, the Veteran 
must show that he has a currently service-connected 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  
As thoroughly related above, the Veteran is not service 
connected for hearing loss for either his left or right ear.  
Therefore, the Veteran cannot be service-connected tinnitus 
as secondary to his bilateral hearing loss.

However, the Board must still address whether or not the 
Veteran may be service-connected for his tinnitus on a direct 
basis.  When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  
As such, the Board will now address the issue of service 
connection on a direct basis.  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  As noted above, with the medical 
evidence of record against a finding of acoustic trauma in 
service, and without evidence to corroborate the Veteran's 
statements regarding experiencing acoustic trauma, the Board 
concludes that the Veteran did not experience acoustic trauma 
during service which could have caused his current tinnitus.

However, even conceding that the Veteran had experienced 
acoustic trauma sufficient to cause the Veteran's tinnitus, 
the determinative issue in regards to service connection for 
tinnitus would be whether there is a connection between the 
Veteran's service and his tinnitus.  See Shedden v. Principi, 
381 F.3d at 1167; see also, Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  In this instance, the Board is presented 
with one favorable medical opinion and one unfavorable 
medical opinion.  As noted above, the Court has held that the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  See 
Guerrieri v. Brown, 4 Vet. App. at 470-71 (1993).  It is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons or bases.  Owens v.  Brown, 7 
Vet. App. 429, 433 (1995).

In regards to the favorable medical opinion, the Veteran 
provided a private treatment record in July 2006 from Dr. 
Raja which states the following.  The Veteran's current 
tinnitus is more likely than not "due to his active military 
service."  Dr. Raja indicated that the Veteran was a Veteran 
of the Korean War and that he had experienced acoustic trauma 
due to exposure to prolonged noise without hearing 
protection, and that these were the cause of his current 
tinnitus.  

The conclusion provided by Dr. Raja appears to be based 
primarily, if not entirely on a history as related by the 
Veteran.  A medical history provided by a Veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  But the Court has held 
that VA cannot reject a medical opinion simply because it is 
based on a history supplied by the Veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see, e. 
g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a Veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
Veteran).  In this case, Dr. Raja's opinion does not explain 
the relationship between the Veteran's current tinnitus and 
his service, nor did he address the evidence of acoustic 
trauma due to such intercurrent causes as the Veteran's post-
service work, nor does he address the fact that the Veteran's 
first complaint of tinnitus is from December 2005.  The 
medical evidence from Dr. Raja does not provide an adequate 
explanation for the nexus opinion provided.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated 
reasoning enables the Board to conclude that a medical expert 
has applied valid medical analysis to the significant facts 
of the particular case in order to reach the conclusion 
submitted in the medical opinion).  A medical opinion must 
support its conclusion with an analysis the Board can 
consider and weigh against other evidence in the record.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, 
the medical evidence from Dr. Raja does not provide an 
adequate explanation for the nexus opinion provided to allow 
the Board to grant the Veteran's claim.  

In regards to the negative opinion, this was provided by the 
May 2006 VA audiologist.  The VA audiologist reviewed the 
Veteran's claims file and medical records, examined the 
Veteran, noted that the Veteran's post-service employment as 
an ironworker, and comprehensively reviewed the Veteran's 
medical records.  The VA audiologist indicated that the 
Veteran's tinnitus is connected to his hearing loss, but that 
this is most likely due to "noise exposure and aging of the 
mechanism."  As such, the May 2006 VA medical examiner's 
opinion is thorough, based on a review of the evidence of 
record, and provides a rationale for the opinion reached, and 
as such is adequate for rating purposes.  See Nieves-
Rodriguez; Stefl, supra.  The rationale provided by the May 
2006 VA medical examiner that the Veteran's tinnitus is 
connected to his noise-induced hearing loss, but that this is 
due to post service noise exposure, as well as the VA 
audiologist's attention to post-service treatment records 
lends weight to the VA audiologist's conclusion.  As such, 
the Board concludes that the opinion provided by the VA 
medical examiner in May 2006 outweighs the opinion provided 
by Dr. Raja.  

The Veteran and his representative have indicated their 
belief that his tinnitus is due to his in-service acoustic 
trauma.  See the Veteran's January 2006 claim, July 2007 VA 
Form 9, the Veteran's representative's July 2007 statement, 
and the July 2009 and March 2010 Informal Briefs of the 
Appellant in Appealed Case.  There is no evidence presented 
that the Veteran or his representative have the requisite 
training or experience necessary to render him competent to 
make such a determination.  See Layno, at 469; 38 C.F.R. 
§ 3.159(a)(1).  Therefore the Board concludes that his 
statement is not competent evidence of a connection between 
the Veteran's tinnitus and his military service.  As the 
weight of the competent medical evidence of record indicates 
that the Veteran's current tinnitus is not due to his in-
service acoustic trauma, service connection cannot be 
granted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
There is no evidence to indicate that the Veteran's tinnitus 
began in service and continued to the present.  The Veteran's 
medical record is negative for any complaints or records of 
tinnitus until many years post-service, nor has the Veteran 
submitted any lay evidence of tinnitus which began during 
service.  In fact, the first evidence of tinnitus after 
service is from the December 2005 private treatment record 
from Dr, Raja, over 50 years after the Veteran had been 
discharged from active military service.  The Federal Circuit 
Court has held that an extensive lapse of time between the 
alleged events in service and the initial manifestation of 
the subsequently reported symptoms and/or treatment is a 
factor for consideration in deciding a service connection 
claim.  Maxson, supra.  With all of the evidence presented by 
the record taken into account, the Board concludes that the 
record does not establish the required continuity of 
symptomatology necessary to establish service connection for 
tinnitus.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for tinnitus, with no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


